Simmons, C. J.
“ The defendant below was not entitled to open and conclude because he did not, by admissions in his answer, make out a prima facie case for the plaintiff and thus relieve him from the necessity of introducing evidence. Admissions made by a defendant for the purpose of gaining this advantage must be in his pleadings and not merely oral." Dorough v. Johnson, 108 Ga. 812, and cases there cited. The ruling above laid down is *264applicable to the case now under consideration; and the judgment of the court below is, therefore, Affirmed.
Argued January 30,
— Decided March 4, 1905.
Equitable petition. Before Judge Parker. Glynn superior court. July 14, 1904.
W. E. Kay, for plaintiff in error. Krauss & Shepard, contra.

All the Justices concur.